DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement submitted on 10/05/2021 has been considered by the Examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 8, 11, 13, 18-21, 24, 26 and 30 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Martin et al. (US 2019/0021014 A1, hereinafter Martin).
Regarding claim 1,  Martin discloses, a method for wireless communication at a first
scheduled entity (see e.g., Fig. 5, UE 406c (UEc)) , comprising:
receiving a first message from a scheduling entity (see e.g., “step S8c which shows the 
base station conveying an updated LAA measurement configuration to the first terminal device”, Fig. 5, [0088]);
determining based on the first message that there is a first system information (SD change 
for a first set of scheduled entities, wherein the first set of scheduled entities includes the first scheduled entity and is a subset of a plurality of scheduled entities (see e.g., “in step S9c, the terminal device UEc receiving the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration (as will other terminal devices receiving the updated measurement configuration, whether in idle mode or connected mode)”, Fig. 5, [0089] and/or “When the base station modifies its LAA operation, it may be appropriate to reconfigure the measurements performed by terminal devices to suit the modified LAA configuration ( e.g. because there has been a change in radio resources used to support the LAA carrier). Such a change may be conveyed by updating system information to reflect the new configuration”, Fig. 5, [0082] and/or “When the network changes system information it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI)… This may be done, for example, throughout one SI modification period. Both RRC_IDLE and RRC_CONNECTED terminal devices check for paging messages periodically.”, [0084] and/or “The terminal devices may thus be advised of the need to acquire new system information reflecting a change in LAA configuration in signaling received from the base station”, [0086]); and
monitoring a channel for the first SI change (see e.g., “the terminal device UEc receiving 
the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration”, Fig. 5, [0089] and/or “the terminal device UEc continues to monitor for the event trigger condition in accordance with the updated LAA measurement configuration received in step S8c while in the idle mode, as schematically represented in step S11c.”, [0091]).
Regarding claim 2,  Martin discloses, determining based on at least one configuration of the first message that there is the first SI change for the first set of scheduled entities (see e.g., “When the network changes system information it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI). This directs the terminal devices to decode PDSCH resources containing a Paging message with a SysteminfoModification flag set to true… It may be noted that EAB alterations, ETWS and CMAS notifications may be separately modified with separate flags in a paging message (but can also be modified along with other SIBs ).”, [0084]).
Regarding claim 3,  Martin discloses, determining based on at least one paging resource used for the receiving of the first message that there is the first SI change for the first set of scheduled entities (see e.g., “it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI). This directs the terminal devices to decode PDSCH resources containing a Paging message with a SysteminfoModification flag set to true.”, [0084] and/or “The terminal devices may thus be advised of the need to acquire new system information reflecting a change in LAA configuration in signaling received from the base station”, [0086]). 
Regarding claim 8,  Martin discloses, decoding the first message using a first paging - radio network temporary identifier (P-RNTD of a plurality of P-RNTIs (see e.g., “When the network changes system information it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI). This directs the terminal devices to decode PDSCH resources containing a Paging message with a SysteminfoModification flag set to true”, [0084]),
wherein the first P-RNTI is allocated for paging the first set of scheduled entities (see e.g., “the terminal device UEc receiving the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration (as will other terminal devices receiving the updated measurement configuration, whether in idle mode or connected mode)”, [0089] and/or “The transmission resource allocations for the SI messages on PDSCH within a subframe are provided to terminal devices using PDCCH allocation messages addressed to SI-RNTI (System Information Radio Network Temporary Identifier-currently 0xFFFF in LTE).”, [0068]).
Regarding claim 11,  Martin discloses, monitoring a first paging search space of a plurality of paging search spaces for the first message (see e.g., “The transmission resource allocations for the SI messages on PDSCH within a subframe are provided to terminal devices using PDCCH allocation messages addressed to SI-RNTI (System Information Radio Network Temporary Identifier-currently 0xFFFF in LTE)”, [0068] and/or “the terminal device UEc receiving the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration (as will other terminal devices receiving the updated measurement configuration, whether in idle mode or connected mode)”, [0089]),
wherein the first paging search space is allocated for paging the first set of scheduled entities (see e.g., “the base station could address the paging message to a selected number of terminal devices which are explicitly identified in the paging message. Alternatively, a single group paging identity could be used which is associated with a plurality of terminal devices”, [0104] and/or “the base station may be interested in responses from one or more specific terminal devices (for example because of an aspect of their previous measurement reporting or their location within the cell) and may target the paging request accordingly”, [0104]).
Regarding claim 13,  Martin discloses, receiving an indication that the first paging search space is allocated for paging the first set of scheduled entities (see e.g., “PDCCH and EPDCCH contain control data indicating which subcarriers of the subframe have been allocated
to specific terminals (or all terminals or subset of terminals). This may be referred to as physical-layer control signaling/data. Thus, the PDCCH and/or EPDCCH data transmitted in the control region 300 of the subframe shown in FIG. 3 would indicate that UEl has been allocated the block of resources identified by reference numeral 342, that UE2 has been allocated the block of resources identified by reference numeral 343, and so on”, [0032]).
Regarding claim 18,  Martin discloses, a first scheduled entity (see e.g., Fig. 5, UE 406c 
UEc)) , comprising:
	a transceiver (see e.g., “The terminal devices 406a, 406b, 406c each comprise
a respective transceiver unit 407a, 407b, 407c (which may be collectively referred to as transceiver units 407)”, Fig. 4, [0056]);
	a memory (see e.g., UE 406c  with inherent memory);
a processor communicatively coupled to the transceiver and the memory (see e.g., “The respective controller units 408 may each comprise a processor unit which is suitably configured/programmed to provide the desired functionality described herein…”, Fig. 4, [0056]), wherein the processor and the memory are configured to:
receive a first message from a scheduling entity via the transceiver (see e.g., “step S8c which shows the 
base station conveying an updated LAA measurement configuration to the first terminal device”, Fig. 5, [0088]);
determine based on the first message that there is a first system information (SD change 
for a first set of scheduled entities, wherein the first set of scheduled entities includes the first scheduled entity and is a subset of a plurality of scheduled entities (see e.g., “in step S9c, the terminal device UEc receiving the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration (as will other terminal devices receiving the updated measurement configuration, whether in idle mode or connected mode)”, Fig. 5, [0089] and/or “When the base station modifies its LAA operation, it may be appropriate to reconfigure the measurements performed by terminal devices to suit the modified LAA configuration ( e.g. because there has been a change in radio resources used to support the LAA carrier). Such a change may be conveyed by updating system information to reflect the new configuration”, Fig. 5, [0082] and/or “When the network changes system information it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI)… This may be done, for example, throughout one SI modification period. Both RRC_IDLE and RRC_CONNECTED terminal devices check for paging messages periodically.”, [0084] and/or “The terminal devices may thus be advised of the need to acquire new system information reflecting a change in LAA configuration in signaling received from the base station”, [0086]); and
monitor a channel for the first SI change (see e.g., “the terminal device UEc receiving 
the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration”, Fig. 5, [0089] and/or “the terminal device UEc continues to monitor for the event trigger condition in accordance with the updated LAA measurement configuration received in step S8c while in the idle mode, as schematically represented in step S11c.”, [0091]).
Regarding claim 19,  Martin discloses, a method for wireless communication at a 
scheduling entity (see e.g., Fig. 5, eNB 404), comprising:
determining that there is a first system information (SI change for a first set of scheduled entities, wherein the first set of scheduled entities is a subset of a plurality of scheduled entities (see e.g., “When the base station modifies its LAA operation, it may be appropriate to reconfigure the measurements performed by terminal devices to suit the modified LAA configuration ( e.g. because there has been a change in radio resources used to support the LAA carrier). Such a change may be conveyed by updating system information to reflect the new configuration”, Fig. 5, [0082] and/or “When the network changes system information it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI)…”, [0084] and/or “in step S9c, the terminal device UEc receiving the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration (as will other terminal devices receiving the updated measurement configuration, whether in idle mode or connected mode)”, Fig. 5, [0089]);
generating a first message comprising a first indication of the first SI change (see e.g., 
“When the base station modifies its LAA operation, it may be appropriate to reconfigure the measurements performed by terminal devices to suit the modified LAA configuration ( e.g. because there has been a change in radio resources used to support the LAA carrier). Such a change may be conveyed by updating system information to reflect the new configuration”, Fig. 5, [0082]); and
transmitting the first message to the first set of scheduled entities (see e.g., “in step S9c, 
the terminal device UEc receiving the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration (as will other terminal devices receiving the updated measurement configuration, whether in idle mode or connected mode)”, Fig. 5, [0089]).
Regarding claim 20,  Martin discloses, generating the first message according to at least one configuration allocated for paging the first set of scheduled entities (see e.g., “When the network changes system information it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI). This directs the terminal devices to decode PDSCH resources containing a Paging message with a SysteminfoModification flag set to true… It may be noted that EAB alterations, ETWS and CMAS notifications may be separately modified with separate flags in a paging message (but can also be modified along with other SIBs ).”, [0084]).
Regarding claim 21,  Martin discloses, determining based on at least one paging resource used for the receiving of the first message that there is the first SI change for the first set of scheduled entities (see e.g., “it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI). This directs the terminal devices to decode PDSCH resources containing a Paging message with a SysteminfoModification flag set to true.”, [0084] and/or “The terminal devices may thus be advised of the need to acquire new system information reflecting a change in LAA configuration in signaling received from the base station”, [0086]).
Regarding claim 24,  Martin discloses, generating the first message comprises encoding the first message using a first paging - radio network temporary identifier (P-RNTI) of a plurality of P-RNTIs (see e.g., “When the network changes system information it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI). This directs the terminal devices to decode PDSCH resources containing a Paging message with a SysteminfoModification flag set to true”, [0084]); and
the first P-RNTI is allocated for paging the first set of scheduled entities (see e.g., “the terminal device UEc receiving the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration (as will other terminal devices receiving the updated measurement configuration, whether in idle mode or connected mode)”, [0089] and/or “The transmission resource allocations for the SI messages on PDSCH within a subframe are provided to terminal devices using PDCCH allocation messages addressed to SI-RNTI (System Information Radio Network Temporary Identifier-currently 0xFFFF in LTE).”, [0068]).
Regarding claim 26,  Martin discloses, transmitting the first message comprises transmitting the first message via a first paging search space of a plurality of paging search spaces (see e.g., “When the network changes system information it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI)... terminal devices check for paging messages periodically”, [0084] and/or “The request message may, for example, comprise group paging addressed to (i.e. comprising an identifier associated with) a plurality of terminal devices”, [0098]); and
the first paging search space is allocated for paging the first set of scheduled entities (see e.g., “the base station may be interested in responses from one or more specific terminal devices (for example because of an aspect of their previous measurement reporting or their location within the cell) and may target the paging request accordingly”, [0104]).
Regarding claim 30,  Martin discloses, a scheduling entity (see e.g., Fig. 5, eNB 404), 
comprising:
a transceiver (see e.g., “The base station 404 comprises a transceiver unit 403 for transmission and reception of wireless signals”, [0058]);
a memory (see e.g., Fig. 5, eNB 404 with inherent memory); and
a processor communicatively coupled to the transceiver and the memory (see e.g., “The controller unit 405 may comprise a processor unit which is suitably configured/programmed to provide the desired functionality described herein…”, [0058]), wherein the processor and the memory are configured to:	
determine that there is a first system information (SI) change for a first set of scheduled entities, wherein the first set of scheduled entities is a subset of a plurality of scheduled entities (see e.g., “When the base station modifies its LAA operation, it may be appropriate to reconfigure the measurements performed by terminal devices to suit the modified LAA configuration ( e.g. because there has been a change in radio resources used to support the LAA carrier). Such a change may be conveyed by updating system information to reflect the new configuration”, Fig. 5, [0082] and/or “When the network changes system information it notifies terminal devices about the change by transmitting a PDCCH resource allocation message addressed to the paging RNTI (P-RNTI)…”, [0084] and/or “in step S9c, the terminal device UEc receiving the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration (as will other terminal devices receiving the updated measurement configuration, whether in idle mode or connected mode)”, Fig. 5, [0089]);
generate a first message comprising a first indication of the first SI change (see e.g., 
“When the base station modifies its LAA operation, it may be appropriate to reconfigure the measurements performed by terminal devices to suit the modified LAA configuration ( e.g. because there has been a change in radio resources used to support the LAA carrier). Such a change may be conveyed by updating system information to reflect the new configuration”, Fig. 5, [0082]); and
transmit the first message to the first set of scheduled entities via the transceiver (see e.g., 
“in step S9c, the terminal device UEc receiving the updated LAA measurement configuration proceeds to monitor for the event trigger condition in accordance with the updated measurement configuration (as will other terminal devices receiving the updated measurement configuration, whether in idle mode or connected mode)”, Fig. 5, [0089]).
Allowable Subject Matter
Claims 4-7, 9-10, 12, 14-17, 22-23, 25 and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 4, the prior arts fail to teach, wherein:
the first message comprises a first SI modification field allocated for paging the first set of scheduled entities;
the first message further comprises a second SI modification field allocated for paging a second set of scheduled entities of the plurality of scheduled entities; and
determining based on the first message that there is the first SI change for the first set of scheduled entities comprises determining based on the first SI modification field that there is the first SI change for the first set of scheduled entities.
As to claim 9, the prior arts fail to teach, wherein a second P-RNTI of the plurality of P- RNTIs is allocated for paging a second set of scheduled entities of the plurality of scheduled entities.
As to claim 12, the prior arts fail to teach, wherein a second paging search space of the plurality of paging search spaces is allocated for paging a second set of scheduled entities of the plurality of scheduled entities.
As to claim 14, the prior arts fail to teach, selecting a first paging parameter of a plurality of paging parameters, wherein the first paging parameter is associated with the first set of scheduled entities;
identifying a first paging occasion of a plurality of paging occasions based on the first paging parameter; and
monitoring the first paging occasion for the first message.
As to claim 22, the prior arts fail to teach, generating the first message with a first SI modification field allocated for paging the first set of scheduled entities and a second SI modification field allocated for paging a second set of scheduled entities of the plurality of scheduled entities; and
setting the first SI modification field to indicate the first SI change.
As to claim 25, the prior arts fail to teach, determining that there is a second SI change for a second set of scheduled entities of the plurality of scheduled entities; 
selecting a second P-RNTI of the plurality of P-RNTIs, wherein the second P- RNTI is allocated for paging the second set of scheduled entities;
encoding a second message using the second P-RNTI, wherein the second message comprises a second indication of the second SI change; and
transmitting the second message.
As to claim 27, the prior arts fail to teach, determining that there is a second SI change for a second set of scheduled entities of the plurality of scheduled entities;
generating a second message comprising a second indication of the second SI change; and
transmitting the second message via a second paging search space of the plurality of paging search spaces, wherein the second paging search space is allocated for paging the second set of scheduled entities.
As to claim 28, the prior arts fail to teach, electing a first paging parameter of a plurality of paging parameters, wherein the first paging parameter is associated with the first set of scheduled entities;
identifying a first paging occasion of a plurality of paging occasions based on the first paging parameter; and
transmitting the first message via the first paging occasion.
Claims 5-7, 10, 15-17, 23 and 29 also objected as being dependent on an objected claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARID SEYEDVOSOGHI whose telephone number is (571)272-9679. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on 5712727795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARID SEYEDVOSOGHI/           Examiner, Art Unit 2645